UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07606 Nuveen Connecticut Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Connecticut Premium Income Municipal Fund (NTC) February 29, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 154.1% (100.0% of Total Investments) MUNICIPAL BONDS – 154.1% (100.0% of Total Investments) Consumer Staples – 1.4% (0.9% of Total Investments) $ 3,010 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 5/16 at 100.00 BBB+ $ 3,064,150 2002, 5.375%, 5/15/33 Education and Civic Organizations – 32.9% (21.3% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Chase Collegiate School, 7/17 at 100.00 AA Series 2007A, 5.000%, 7/01/27 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Connecticut College, 7/17 at 100.00 AA– Series 2007G, 4.500%, 7/01/37 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Connecticut College, 7/21 at 100.00 A2 Series 2011H, 5.000%, 7/01/41 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Fairfield University, Series 2010-O: 5.000%, 7/01/35 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Fairfield University, Series 7/26 at 100.00 A– 2016Q-1, 5.000%, 7/01/46 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Loomis Chaffee School, Series 2005F: 5.250%, 7/01/18 – AMBAC Insured No Opt. Call A2 5.250%, 7/01/19 – AMBAC Insured No Opt. Call A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Norwich Free Academy, 7/23 at 100.00 A1 Series 2013B, 4.000%, 7/01/34 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/25 at 100.00 A– Series 2015L, 5.000%, 7/01/45 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Sacred Heart University, Series 2011G: 5.125%, 7/01/26 7/21 at 100.00 BBB+ 5.625%, 7/01/41 7/21 at 100.00 BBB+ Connecticut Health and Educational Facilities Authority, Revenue Bonds, Sacred Heart University, Series 2012H: 5.000%, 7/01/26 – AGM Insured 7/22 at 100.00 AA 5.000%, 7/01/28 – AGM Insured 7/22 at 100.00 AA Connecticut Health and Educational Facilities Authority, Revenue Bonds, The Loomis Chaffee School Issue, Series 2011-I: 5.000%, 7/01/23 – AGM Insured 7/21 at 100.00 A2 5.000%, 7/01/24 – AGM Insured 7/21 at 100.00 A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/35 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, Series 7/16 at 100.00 AAA 2007Z-1, 5.000%, 7/01/42 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, Series 7/17 at 100.00 AAA 2007Z-3, 5.050%, 7/01/42 (UB) (4) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Connecticut State 11/23 at 100.00 AA University System, Series 2013N, 5.000%, 11/01/31 University of Connecticut, Student Fee Revenue Bonds, Refunding Series 2010A, 5.000%, 11/15/27 11/19 at 100.00 Aa2 University of Connecticut, Student Fee Revenue Bonds, Refunding Series 2012A, 5.000%, 11/15/29 No Opt. Call Aa2 Total Education and Civic Organizations Health Care – 31.9% (20.7% of Total Investments) Connecticut Health and Educational Facilities Authority Revenue Bonds, Hartford HealthCare, 7/25 at 100.00 A Series 2015F, 5.000%, 7/01/45 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Ascension Health Series 11/19 at 100.00 AA+ 2010A, 5.000%, 11/15/40 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Bristol Hospital, Series 2002B: 5.500%, 7/01/21 – RAAI Insured 5/16 at 100.00 AA 5.500%, 7/01/32 – RAAI Insured 5/16 at 100.00 AA Connecticut Health and Educational Facilities Authority, Revenue Bonds, Catholic Health East 11/20 at 100.00 AA Series 2010, 4.750%, 11/15/29 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Danbury Hospital, Series 5/16 at 100.00 A 2006H, 4.500%, 7/01/33 – AMBAC Insured 20 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut 5/16 at 100.00 AA Health Network, Series 2000A, 6.125%, 7/01/20 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut 5/16 at 100.00 AA Health Network, Series 2005, 5.000%, 7/01/25 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Griffin Hospital, Series 2005B: 5.000%, 7/01/20 – RAAI Insured 5/16 at 100.00 A3 5.000%, 7/01/23 – RAAI Insured 5/16 at 100.00 A3 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hartford HealthCare, 7/21 at 100.00 A Series 2011A, 5.000%, 7/01/41 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hartford HealthCare, No Opt. Call A Series 2014E, 5.000%, 7/01/42 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hospital For Special Care, Series 2007C: 5.250%, 7/01/32 – RAAI Insured 7/17 at 100.00 AA 5.250%, 7/01/37 – RAAI Insured 7/17 at 100.00 AA Connecticut Health and Educational Facilities Authority, Revenue Bonds, Lawrence and Memorial 7/21 at 100.00 A Hospitals, Series 2011F, 5.000%, 7/01/36 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, Series 2011N: 5.000%, 7/01/25 7/21 at 100.00 A2 5.000%, 7/01/26 7/21 at 100.00 A2 5.000%, 7/01/27 7/21 at 100.00 A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, 7/25 at 100.00 A2 Series 2015O, 5.000%, 7/01/36 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, 7/20 at 10.00 A Series 2010-I, 5.000%, 7/01/30 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, 7/22 at 100.00 A Series 2012J, 5.000%, 7/01/42 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Western Connecticut 7/21 at 100.00 A Health, Series 2011M, 5.375%, 7/01/41 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Western Connecticut 7/21 at 100.00 A Health, Series 2011N, 5.000%, 7/01/29 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven Health Issue, Series 2014E: 5.000%, 7/01/32 7/24 at 100.00 Aa3 5.000%, 7/01/33 7/24 at 100.00 Aa3 5.000%, 7/01/34 7/24 at 100.00 Aa3 Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 AA Bonds, Unity Hospital of Rochester Project, Series 2010, 5.500%, 8/15/40 Total Health Care Housing/Single Family – 2.9% (1.9% of Total Investments) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006D, 5/16 at 100.00 AAA 4.650%, 11/15/27 Connecticut Housing Finance Authority, Single Family Housing Mortgage Finance Program Bonds, Series 2010-A2: 4.500%, 11/15/30 11/19 at 100.00 AAA 4.750%, 11/15/35 11/19 at 100.00 AAA Total Housing/Single Family Long-Term Care – 2.0% (1.3% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Duncaster, Inc., Series 8/24 at 100.00 BBB– 2014A, 5.000%, 8/01/44 Connecticut Housing Finance Authority, Special Needs Housing Mortgage Finance Program Special 5/16 at 100.00 N/R Obligation Bonds, Series 2002SNH-1, 5.000%, 6/15/32 – AMBAC Insured Connecticut Housing Finance Authority, State Supported Special Obligation Bonds, Refunding 6/20 at 100.00 AA Series 2010-16, 5.000%, 6/15/30 Total Long-Term Care Tax Obligation/General – 26.5% (17.2% of Total Investments) Bridgeport, Connecticut, General Obligation Bonds, Series 2014A: 5.000%, 7/01/32 – AGM Insured 7/24 at 100.00 AA 5.000%, 7/01/34 – AGM Insured 7/24 at 100.00 AA Connecticut State, General Obligation Bonds, Green Series 2014G, 5.000%, 11/15/31 11/24 at 100.00 AA Connecticut State, General Obligation Bonds, Refunding Series 2006E, 5.000%, 12/15/20 12/16 at 10.00 AA Connecticut State, General Obligation Bonds, Refunding Series 2012E, 5.000%, 9/15/32 9/22 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006A, 4.750%, 12/15/24 12/16 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2011D, 5.000%, 11/01/31 11/21 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2014A, 5.000%, 3/01/31 3/24 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2014F, 5.000%, 11/15/34 11/24 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2015F, 5.000%, 11/15/34 11/25 at 100.00 AA Hartford, Connecticut, General Obligation Bonds, Refunding Series 2013A, 5.000%, 4/01/31 4/23 at 100.00 AA– Hartford, Connecticut, General Obligation Bonds, Series 2009A, 5.000%, 8/15/28 8/19 at 100.00 AA Hartford, Connecticut, General Obligation Bonds, Series 2013B, 5.000%, 4/01/33 4/23 at 100.00 AA– New Haven, Connecticut, General Obligation Bonds, Refunding Series 2006, 5.000%, 11/01/17 – 11/16 at 100.00 A– AMBAC Insured New Haven, Connecticut, General Obligation Bonds, Series 2015: 5.000%, 9/01/32 – AGM Insured 9/25 at 100.00 AA 5.000%, 9/01/33 – AGM Insured 9/25 at 100.00 AA 5.000%, 9/01/35 – AGM Insured 9/25 at 100.00 AA New Haven, Connecticut, General Obligation Bonds, Series 2014A, 5.000%, 8/01/33 – AGM Insured 8/24 at 100.00 AA North Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 7/15/24 No Opt. Call Aa1 Oregon State, General Obligation Bonds, Oregon University System Projects, Series 2011G, 8/21 at 100.00 AA+ 5.000%, 8/01/36 Stamford, Connecticut, General Obligation Bonds, Refunding Series 2014, 3.000%, 8/15/22 8/21 at 100.00 AAA Stratford, Connecticut, General Obligation Bonds, Series 2014, 5.000%, 12/15/32 12/22 at 100.00 AA Suffield, Connecticut, General Obligation Bonds, Refunding Series 2005: 5.000%, 6/15/17 No Opt. Call AA+ 5.000%, 6/15/19 No Opt. Call AA+ 5.000%, 6/15/21 No Opt. Call AA+ Waterbury, Connecticut, General Obligation Bonds, Lot A Series 2015: 5.000%, 8/01/30 – BAM Insured 8/25 at 100.00 AA 5.000%, 8/01/31 – BAM Insured 8/25 at 100.00 AA 5.000%, 8/01/32 – BAM Insured 8/25 at 100.00 AA 5.000%, 8/01/33 – BAM Insured 8/25 at 100.00 AA 5.000%, 8/01/34 – BAM Insured 8/25 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 22.0% (14.3% of Total Investments) Connecticut State, Special Tax Obligation Bonds, Transportation Infrastructure Purposes, Series 2014A: 5.000%, 9/01/33 9/24 at 100.00 AA 5.000%, 9/01/34 9/24 at 100.00 AA Connecticut State, Special Tax Obligation Transportation Infrastructure Purposes Bonds, Series No Opt. Call AA 2012A, 5.000%, 1/01/33 Connecticut State, Special Tax Obligation Transportation Infrastructure Purposes Bonds, Series 10/23 at 100.00 AA 2013A, 5.000%, 10/01/33 Connecticut State, Special Tax Obligation Transportation Infrastructure Purposes Bonds, Series 8/25 at 100.00 AA 2015A, 5.000%, 8/01/33 Connecticut, Certificates of Participation, Juvenile Training School, Series 2001, 5.000%, 12/15/30 5/16 at 100.00 AA– Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue Bonds, 4/20 at 100.00 N/R Harbor Point Project, Series 2010A, 7.875%, 4/01/39 Puerto Rico Municipal Finance Agency, Series 2005C, 5.000%, 8/01/16 – AGM Insured 5/16 at 100.00 AA Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 5/16 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2006A, 5.000%, 2/15/19 – FGIC Insured 4/16 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2010A, 5.000%, 2/15/28 2/20 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2013A: 5.000%, 8/15/20 No Opt. Call AA 5.000%, 8/15/32 8/23 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2014A, 5.000%, 2/15/31 2/24 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2015A, 5.000%, 2/15/34 No Opt. Call AA Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 2012A: 5.000%, 10/01/32 No Opt. Call BBB+ 5.000%, 10/01/32 – AGM Insured No Opt. Call AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Total Tax Obligation/Limited Transportation – 0.2% (0.2% of Total Investments) Virgin Islands Port Authority, Marine Revenue Bonds, Refunding Series 2014B, 5.000%, 9/01/44 9/24 at 100.00 BBB+ U.S. Guaranteed – 11.6% (7.5% of Total Investments) (5) Connecticut Health and Educational Facilities Authority, Child Care Facilities Program Revenue Bonds, Series 2006F: 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AGC Insured 7/16 at 100.00 AA (5) 5.000%, 7/01/36 (Pre-refunded 7/01/16) – AGC Insured 7/16 at 100.00 AA (5) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/17 at 100.00 AA– (5) Series 2007-I, 5.000%, 7/01/25 (Pre-refunded 7/01/17) – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Renbrook School, Series 2007A: 5.000%, 7/01/30 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 N/R (5) 5.000%, 7/01/37 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 N/R (5) Connecticut Health and Educational Facilities Authority, Revenue Bonds, William W. Backus 7/18 at 100.00 AA (5) Hospital, Series 2005F, 5.125%, 7/01/35 (Pre-refunded 7/01/18) – AGM Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/20 at 100.00 Aa3 (5) Hospital, Series 2010M, 5.500%, 7/01/40 (Pre-refunded 7/01/20) Connecticut State Development Authority, Health Facilities Revenue Bonds, Alzheimer’s Resource 8/17 at 100.00 N/R (5) Center of Connecticut, Inc., Series 2007, 5.500%, 8/15/27 (Pre-refunded 8/15/17) Connecticut State, Special Tax Obligation Transportation Infrastructure Bonds, Series 2007A, 8/17 at 100.00 AA (5) 5.000%, 8/01/27 (Pre-refunded 8/01/17) – AMBAC Insured Hartford, Connecticut, General Obligation Bonds, Series 2009A, 5.000%, 8/15/28 8/19 at 100.00 AA (5) (Pre-refunded 8/15/19) 40 New Haven, Connecticut, General Obligation Bonds, Series 2002A, 5.250%, 11/01/17 – AMBAC 5/16 at 100.00 A– (5) Insured (ETM) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, No Opt. Call Aaa 5.125%, 6/01/24 – AMBAC Insured (ETM) Stamford, Connecticut, Special Obligation Revenue Bonds, Mill River Corridor Project, Series 4/21 at 100.00 N/R (5) 2011A, 7.000%, 4/01/41 (Pre-refunded 4/01/21) Total U.S. Guaranteed Utilities – 6.3% (4.1% of Total Investments) Connecticut Development Authority, Water Facility Revenue Bonds, Aquarion Water Company 9/17 at 100.00 N/R Project, Series 2007, 5.100%, 9/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) Connecticut Municipal Electric Energy Cooperative, Power Supply System Revenue Bonds, Tender Option Bond Trust 1164: 17.290%, 1/01/32 (IF) (4) 1/23 at 100.00 Aa3 17.130%, 1/01/38 (IF) (4) 1/23 at 100.00 Aa3 Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue Bonds, Series 2012A: 5.000%, 1/01/31 1/22 at 100.00 Aa3 5.000%, 1/01/32 1/22 at 100.00 Aa3 5.000%, 1/01/42 1/22 at 100.00 Aa3 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator 5/16 at 100.00 A– Lisbon Project, Series 1993A, 5.500%, 1/01/20 (Alternative Minimum Tax) Total Utilities Water and Sewer – 16.4% (10.6% of Total Investments) Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Refunding Series 2014B: 5.000%, 8/15/30 8/24 at 100.00 AA 5.000%, 8/15/31 8/24 at 100.00 AA 5.000%, 8/15/32 8/24 at 100.00 AA 55 Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System 11/16 at 100.00 AA Revenue Bonds, Series 2005A, 5.000%, 8/15/35 – NPFG Insured Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 7/20 at 100.00 A– 2010, 5.625%, 7/01/40 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 7/26 at 100.00 A– 2016, 5.000%, 1/01/46 Hartford County Metropolitan District, Connecticut, Clean Water Project Revenue Bonds, Refunding 11/24 at 100.00 AA Green Bond Series 2014A, 5.000%, 11/01/42 Hartford County Metropolitan District, Connecticut, Clean Water Project Revenue Bonds, Series 2013A: 5.000%, 4/01/36 4/22 at 100.00 AA 5.000%, 4/01/39 4/22 at 100.00 AA South Central Connecticut Regional Water Authority Water System Revenue Bonds, Thirtieth 8/24 at 100.00 Aa3 Series 2014A, 5.000%, 8/01/44 South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Twentieth 8/16 at 100.00 AA– Series, 2007A, 5.000%, 8/01/30 – NPFG Insured South Central Connecticut Regional Water Authority, Water System Revenue Bonds, 8/21 at 100.00 Aa3 Twentieth-Sixth Series, 2011, 5.000%, 8/01/41 South Central Connecticut Regional Water Authority, Water System Revenue Bonds, No Opt. Call Aa3 Twenty-Seventh Series 2012, 5.000%, 8/01/33 Stamford, Connecticut, Water Pollution Control System and Facility Revenue Bonds, Series 2013A, 8/23 at 100.00 AA+ 5.250%, 8/15/43 Total Water and Sewer $ 296,435 Total Long-Term Investments (cost $310,013,799) Floating Rate Obligations – (6.0)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference – (49.5)% (6) Other Assets Less Liabilities – 1.4% Net Assets Applicable to Common Shares – 100% $ 213,931,764 Fair Value Measurements Fair Value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarch of valuation input levels. Level 1 – Inputs are adjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do no require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of February 29, 2016, the cost of investments was $297,429,257. Gross unrealized appreciation and gross unrealized depreciation of investments as of February 29, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group ("Standard & Poor's"), Moody’s Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are recognized as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference as a percentage of Total Investments is 32.1%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Connecticut Premium Income Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 29, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 29,2016
